Notice of Pre-AIA  or AIA  Status
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Wright on 2/4/2021. 

The application has been amended as follows: 
The following claim has been amended:

Claim 1 (Currently Amended): 
Amend claim 1 line 6-7 to recite:
“providing a wear plate having lengthwise extending opposite sides with [an] a single arcuate, convex bottom surface extending from one of the opposite sides” 

Amend claim 1 line 9 to recite:
“orienting a portion of the single arcuate, convex bottom surface”

Claim 4 (Currently Amended):  The method of claim 1, wherein the the solid shaft having the at least one ball bearing comprises inserting the at least one ball bearing within the wear plate channel and the solid shaft axially extending groove.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
3.	The present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to teach a method of assembling a rolling element intermediate shaft assembly comprising a solid shaft, a tubular shaft with an axially extending groove having an arcuate concave inner surface, a wear plate having lengthwise extending opposite sides with a single arcuate convex bottom surface extending from one of the opposite sides to another of the opposite sides, the wear plate defining an axial extending channel, orienting a portion of the single arcuate convex bottom surface of the wear plate adjacent each of the opposite sides in engagement with a portion of the arcuate concave inner surface of the tubular shaft axially extending groove with a single gap defined between the opposite sides of the wear plate and the tubular shaft axially extending groove, inserting the solid shaft into the tubular shaft and inserting at least one . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/NIRVANA DEONAUTH/Examiner, Art Unit 3726         


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726